DETAILED ACTION
Election
Applicant’s election without traverse of Group I, claims 34-44 in the reply filed on May 3, 2022, is acknowledged. Claims 45-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 31 and 33, which denote a cassette according to paragraph [0246].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 34 is objected to for matters of format: the final two paragraphs are subsumed underneath the recitation of the transfer means, i.e., the degree of indentation implies that the controller is a sub-component of the transfer means, yet the examiner understands said controller and transfer means to be independent entities. The final two paragraphs should have the same degree of indentation as the preceding paragraphs.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “module” and “devices,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitations are: 
The “processing modules” of claims 34-35 and 40;
The “transfer means” of claims 34 and 39;
The “control means” of claims 34-35 and 37;
The “support moving devices” of claim 39;
The “sub-modules” of claims 41-43;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The processing modules will be interpreted as sites for executing any of etching, deposition, patterning, and baking in accordance with paragraphs [0272] and [0273].
The transfer means will be interpreted as a conveyor (13) in accordance with paragraphs [0246] and [0248].
The control means is inadequately transcribed within the claim’s body, and 112 rejections have been applied below.
The support moving devices will be interpreted as a plurality of robotic arms in accordance with paragraph [0040].
The sub-modules are inadequately described, and 112 rejections have been applied below.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 34 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The final paragraph of claim 34 recites “the control means,” but this term lacks antecedent basis. To advance prosecution, the examiner will interpret the contested limitation as denoting the priorly claimed “controller.” 
Claim 35 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim clarifies that “the control means comprises a system controller and a plurality of sub-system controllers.” It is unclear how these controllers relate to the “at least one controller” recited by claim 34 – are they distinct from this controller or part of an additional plurality? Clarification is required. To expedite prosecution, the examiner will interpret the controllers of claim 35 as further clarifying the controller of claim 34 given the antecedent presumption that “the control means” of claim 34 further clarifies the aforesaid controller.
Claim 36 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim specifies that the at least one processing protocol may comprise “a changeable pre-programmed protocol” or “a selected one of a plurality of changeable pre-programmed protocols.” The examiner does not understand the import of “selected,” and how this term alone distinguishes the protocol. Further, who or what is selecting the protocol? Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of a changeable pre-programmed protocol as satisfying the contested limitation.
Claim 39 and its dependent are rejected under 35 U.S.C. 112(b) as being indefinite. Claim 39 clarifies that the “transfer means comprises…support moving devices.” As noted above, both “transfer means” and “support moving devices” are generic placeholders being interpreted under 112(f). Because a nonce term lacks content, by definition, it cannot be relied upon to structurally define another nonce term. Thus, relying upon “moving devices” to define “transfer means” is indefinite because the latter term also lacks content. In the interests of compact prosecution, the examiner will interpret the claim 39 recitation of “moving devices” as robotic arms. 
Claims 41-43 are rejected under 35 U.S.C. 112(b) as being indefinite. Each of these claims specifies that a “processing module comprises…sub-modules.” Although the specification clarifies the functional purpose of the processing module, its structural delineation is undefined. As such, the recitation of “sub-modules” cannot establish any particular structural sub-class. In other words, because a given sub-module shares the same functional purpose as its module, it cannot differentiate on the grounds of function, and because the specification does not provide structural descriptions of either the modules or sub-modules, the latter cannot differentiate from the former on these terms. Thus, the respective functional and structural boundaries of “module” and “sub-module” are indeterminate. The examiner will provisionally interpret the prior art disclosure of a sub-module as satisfying the attendant recitation of the associated processing module.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 34, 36-37, 39, and 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al., US 6,122,566.
Claims 34, 39: Nguyen describes an integrated circuit processing system (4, 9-17), comprising:
An input station (24) configured to receive a common support, i.e., a workpiece (Fig. 1);
An output station (26) configured to receive a common support bearing an IC (4, 19-29);
A plurality of processing modules (16, 18, 20, 22), each configured to perform a processing step;
A conveyor (14), i.e., “transfer means,” configured to transfer the common support among each module and station (4, 30-33);
A controller (70) operable to direct the common support through the system according to a pre-programmed protocol (4, 46-57);
Wherein the controller directs the movement of a common support independently from any other common support (8, 30-48; 9, 15-21; 11, 23-27).
Claims 36-37: Nguyen provides a plurality of changeable pre-programmed protocols (11, 23-27). 
Claims 41-43: A portion of each of Nguyen’s processing modules may be arbitrarily delimited as the “sub-module” region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Cha et al., US 2016/0293459.
Nguyen does not specify a sub-system controller. As delineated by Figure 12, however, Cha avails a system controller (100) which communicates with a series of sub-system controllers, each governing an enumerated component of the larger system [0074]. It would have been obvious to integrate sub-system controllers to promote the preexisting objective of granular and precise system control, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claims 38, 40, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Schmidt, 2008/0133041.
Claim 38: Nguyen is silent regarding the processing executed within each reaction chamber, yet Schmidt, also disclosing a system dedicated to the manufacture of integrated circuits, incorporates tools for deposition, etch, and lithography, among others [0006]. It would have been obvious to avail these tools to advance the objective of manufacturing integrated circuits.
Claim 40: Schmidt teaches a plurality of robotic arms to move a common support throughout the processing system (Fig. 1d).
Claim 44: Nguyen is silent regarding the use of a mask during the production of the integrated circuit. In supplementation, Schmidt also discloses a system directed to the manufacture of integrated circuits and further attests that masks may be used for purposes of patterning during a lithography step [0005]. It would have been obvious, then, to incorporate a mask within the production process to promote the objective of forming an integrated circuit according to the desired specifications.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Venkatesh et al., US 6,074,443. This reference discloses a processing system including input (1008A) and output (1008B) stations, a plurality of processing modules (1002, 1004, 1006), and a conveyor (1012) (Fig. 10). In addition, the reference provides a controller operable to direct wafers through the system independently in accordance with changeable, pre-programmed protocols (8, 24-60).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716